Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Edward Charles Hunter appeals the district court’s order granting his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006), but refusing to grant a further reduction and refusing to appoint counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Hunter, No. 4:04-cr-00122-WDK-JEB-l (E.D. Va. filed July 8, 2008 & entered July 10, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.